              Case 1:19-cv-00013-JL Document 75 Filed 10/21/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE
__________________________________________
                                           )
JOHN DOE,                                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )  Civil Action No: 1:19-cv-00013-JL
                                           )
TRUSTEES OF DARTMOUTH COLLEGE,             )
                                           )
      Defendant.                           )
_________________________________________ )

                                STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), the Parties stipulate that all claims asserted in

this action shall be dismissed, with prejudice.

 Attorneys for John Doe                             Attorneys for Trustees of Dartmouth College

 /s/ William E. Christie                            /s/ John A. Houlihan
 William E. Christie (NH Bar # 11255)               John A. Houlihan (N.H. Bar No. 9442)
 S. Amy Spencer (NH Bar # 266617)                   Daryl J. Lapp (admitted pro hac vice)
 Alexander W. Campbell (NH Bar # 268958)            Elizabeth H. Kelly (admitted pro hac vice)
 SHAHEEN & GORDON, P.A.                             LOCKE LORD LLP
 107 Storrs Street                                  111 Huntington Avenue
 Concord NH 03302                                   Boston, MA 02199
 (603) 225-7262                                     (617) 239-0100
 wchristie@shaheengordon.com                        john.houlihan@lockelord.com
 saspencer@shaheengordon.com                        daryl.lapp@lockelord.com
 acampbell@shaheengordon.com                        liz.kelly@lockelord.com

October 21, 2020
                                       Certificate of Service

       I certify that on October 21, 2020, I caused the foregoing document to be served on
counsel of record for all parties that have appeared to date through the Court’s CM/ECF system.

                                       /s/ John A. Houlihan
                                       John A. Houlihan




83833197v.2
